Citation Nr: 0940098	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to an initial compensable rating for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions in June 2006 and June 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The issues of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, and entitlement to an initial rating in 
excess of 20 percent for diabetes mellitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In October 2009, following certification of the appeal to the 
Board, and prior to promulgation of a decision in the appeal, 
the Board received notification dated July 8, 2009 from the 
Veteran that withdrawal of the issue of entitlement to an 
initial compensable rating for diabetic retinopathy is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issue of entitlement to an initial compensable 
rating for diabetic retinopathy have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the issue of 
entitlement to an initial compensable rating for diabetic 
retinopathy and, hence, there remains no allegations of 
errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to an 
initial compensable rating for diabetic retinopathy, and that 
issue is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial 
compensable rating for diabetic retinopathy is dismissed.


REMAND

In August 2007 the Veteran elected to have a videoconference 
hearing, and one was scheduled.  However, the Veteran failed 
to report for the hearing as scheduled for August 27, 2009.  
In a statement received by VA in September 2009, the Veteran 
outlined circumstances that precluded his appearance for the 
Board videoconference hearing in August 2009, and requested 
that such hearing be rescheduled.  The Board finds that good 
cause (attending to a family matter) has been provided as to 
his failure to appear for a Board videoconference hearing in 
August 2009.  As such, the Veteran should be afforded another 
opportunity to provide testimony as to the issues on appeal 
at a Board videoconference hearing.  See 38 C.F.R. § 
20.704(d) (2009).

In view of the foregoing, the case is hereby remanded for the 
following action:

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals, at the local RO, in accordance 
with docket number order.  Notice of the 
scheduled hearing should be provided to 
the Veteran at his most recent address of 
record.

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


